Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210043079 A1 to Liu et al. (hereinafter, Liu) in view of US20200039508A1 to Onishi, which was cited by Applicant and US 20210099308 A1 to Abbas.
Regarding claim 1, Liu discloses: A vehicle peripheral monitoring apparatus, comprising: an autonomous driving level recognition part configured to recognize an autonomous driving level of another vehicle present around a subject vehicle {Liu, paragraph [0009]: an in-vehicle interaction apparatus shares the autonomous driving level and the autonomous driving status of the vehicle with other surrounding in-vehicle interaction apparatus and/or roadside apparatus, which improves the safety of the transportation environment and the traffic efficiency. Since using a technical means of determining the first message according to the autonomous driving level and broadcasting the first message, the technical problem of the autonomous driving level and the autonomous driving status of the vehicle that cannot be shared in the prior art is overcome, and then achieving the technical effect of improving the safety of the transportation environment and the traffic efficiency. / paragraph [0131]: The vehicle information interacting method provided by an embodiment of the present disclosure, determining a first message according to an autonomous driving level of a vehicle, the first message carries information indicating the autonomous driving level of the vehicle and information indicating an autonomous driving status of the vehicle, and broadcasting the first message, so that other in-vehicle interaction apparatus or roadside apparatus within a communication range of the vehicle receive the first message. The autonomous driving level and the autonomous driving status of the vehicle are acquired by receiving the first message, realizing the sharing of information between vehicles and the monitoring of vehicle information by the roadside apparatus, and improving the safety of transportation environment and the traffic efficiency.}; 
Liu does not explicitly disclose: a driver condition acquisition part configured to acquire a driver condition of said another vehicle.
 Onishi remedies this and teaches in paragraph [0007]: A driving assistance apparatus according to the present invention includes the following: a posterior-driver state identifying unit that identifies the driving state of a driver of a following vehicle on the basis of a rear image captured by a rear camera that captures the back of a subject vehicle / paragraph [0045]: when the following vehicle RV does not have the function of interior sensing, the posterior-driver state identifying unit 2 makes the final determination on whether the driver is in the dangerous driving state, such as drowsy driving or distracted driving, on the basis of the driving state of the driver of the following vehicle RV identified by the posterior-driver state identifying unit 2. If the driver is determined to be in the dangerous driving state, the posterior-driver state identifying unit 2 alerts the driver of the subject vehicle (step S7). In some cases, the following vehicle RV, although not having the function of interior sensing, has an autonomous driving apparatus. In these cases, the following vehicle RV is notified of an alert; then, the autonomous driving apparatus can execute autonomous driving in response to the alert.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the posterior-driver state identifying unit of Onishi with the described invention of Liu in order to check driver condition of an adjacent vehicle.
Liu does not explicitly disclose: a storage configured to store autonomous driving levels and acceptable driver conditions in association with each other.
Abbas remedies this and teaches in paragraph [0090]: the vehicle 101 capable or operating at one or more autonomous driving levels. The autonomous levels may be defined by the vehicle manufacturer, a regional, national, or international public entity, or a combination thereof. By way of example, the Society of Automotive Engineers (SAE) International published “Levels of Driving Automation” standard that defines the six levels of driving automation, from no automation to full automation. At Level 0: Automated system issues warnings and may momentarily intervene but has no sustained vehicle control. At Level 1 (“hands on”): The driver and the automated system share control of the vehicle. At Level 2 (“hands off”): The automated system takes full control of the vehicle (accelerating, braking, and steering). The driver must monitor the driving and be prepared to intervene immediately at any time if the automated system fails to respond properly. At Level 3 (“eyes off”): The driver can safely turn their attention away from the driving tasks, e.g. the driver can text or watch a movie. At Level 4 (“mind off”): no driver attention is ever required for safety, e.g. the driver may safely go to sleep or leave the driver's seat. At Level 5 (“steering wheel optional”): No human intervention is required at all.}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver attention feature associated with autonomous driving levels of Abbas with the described invention of Liu in order to provide required driver attention level per autonomous driving level.
Liu does not explicitly disclose: a determination part configured to compare the acceptable driver condition, which is stored in the storage, at the autonomous driving level recognized by the autonomous driving level recognition part with the driver condition of said another vehicle acquired by the driver condition acquisition part, in order to determine whether or not the driver condition of said another vehicle is acceptable. 
Onishi and Abbas remedy this and teach: Onishi, abstract / Abbas, paragraph [0090]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the circumstances determination feature of Onishi and the driver attention feature associated with autonomous driving levels of Abbas with the described invention of Liu in order to include driver attention of a surrounding autonomous vehicle in determining peripheral status of a subject vehicle. 
Liu does not explicitly disclose: a notification part configured to notify a warning to a driver of the subject vehicle when the determination part determines that the driver condition of said another vehicle is not acceptable.
Onishi remedies this and teaches in paragraph [0047]: FIG. 7 is a schematic diagram illustrating how the subject vehicle OV is notified of an alert. FIG. 7 shows a superimposition display DPO disposed in part of the windshield FG of the subject vehicle OV. An alert indicating that the following vehicle is in dangerous driving state pops up on the superimposition display DPO. Notifying the subject vehicle OV of the following vehicle being in dangerous driving state enables the driver of the subject vehicle OV to be aware of a danger, and gives some time to prepare for the danger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning feature of Onishi with the described invention of Liu in order to warn the driver about an adjacent vehicle’s dangerous driving state. 
Similar reasoning applies to claim 5. 
Regarding claim 2, which depends from claim 1, Liu discloses: comprising: a receiver configured to receive, from outside, an autonomous driving guideline in which the autonomous driving level and the acceptable driver condition are associated with each other when the subject vehicle starts, wherein the storage stores the autonomous driving guideline received by the receiver {Liu, paragraph [0263]: The systems and technologies described herein can be implemented in a computing system that includes back-end components (for example, as a data server)}.   
Similar reasoning applies to claim 6. 
Regarding claim 3, which depends from claim 1, Liu discloses: wherein the autonomous driving level recognition part is configured to recognize the autonomous driving level of said another vehicle by acquiring the autonomous driving level of said another vehicle output from said another vehicle via vehicle-to-vehicle communication {Liu, paragraphs [0009], [0012]: An embodiment of the above application has the following advantages or beneficial effects: after the V2X function is detected to be on, that is, acquiring the autonomous driving level of the vehicle, the in-vehicle interaction apparatus can obtain the first message for interaction according to the autonomous driving level by automatically acquiring the autonomous driving level of the vehicle, avoiding a situation that information of the autonomous driving level and information of the autonomous driving status of the vehicle are missing from the first message due to the failure to acquire the autonomous driving level of the vehicle in time, which enhances the automation level of the in-vehicle interaction apparatus, improving the convenience and reliability of products.}.  
Similar reasoning applies to claim 7.
Regarding claim 4, which depends from claim 1, Liu discloses: wherein the autonomous driving level recognition part is configured to recognize the autonomous driving level of said another vehicle by reading the autonomous driving level of said vehicle indicated in said another vehicle {Liu, paragraph [0009]}.  
Similar reasoning applies to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661